47 So. 3d 969 (2010)
INDUSTRIAL VIDEO TECHNOLOGIES, INC., Appellant,
v.
The TRAVELERS INDEMNITY COMPANY f/k/a Gulf Insurance Company, and Global Technical Solutions, Inc., Appellees.
No. 4D09-672.
District Court of Appeal of Florida, Fourth District.
December 1, 2010.
*970 Evan B. Plotka of Evan B. Plotka, P.L., Coral Springs, for appellant.
June Galkoski Hoffman of Fowler White Burnett P.A., Fort Lauderdale, for appellee The Travelers Indemnity Company f/k/a Gulf Insurance Company.
No appearance for appellee Global Technical Solutions, Inc.
PER CURIAM.
Appellee Travelers acknowledges that the circuit court, pursuant to Florida Rule of Civil Procedure 1.540(a), should have reissued its order denying the appellant's motion for rehearing so that the appellant could pursue a timely appeal of the circuit court's final order of dismissal and the court's order denying the appellant's motion for rehearing. We therefore treat as timely the appellant's appeal of those two orders. Having considered the merits of the appeal of those two orders, we affirm the orders without further comment.
Affirmed.
MAY, DAMOORGIAN, and GERBER, JJ., concur.